          Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 1 of 10



 1   RYLEY CARLOCK & APPLEWHITE
     One North Central Avenue, Suite 1200
 2   Phoenix, Arizona 85004-4417
     Telephone 602.440.4800
 3   Fax 602.257.9582
     Michael D. Moberly – 009219
 4   mmoberly@rcalaw.com
     Lorena C. Van Assche – 025408
 5   lvanassche@rcalaw.com
     Attorneys for Defendant
 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                                     FOR THE DISTRICT OF ARIZONA
 8

 9   Talonya Adams,                                              No. CV-17-00822-PHX-DLR
10                              Plaintiff,                  DEFENDANT’S RESPONSE TO
                                                           PLAINTIFF’S MOTION TO ALTER
11   v.                                                        OR AMEND JUDGMENT
12   Arizona Senate,
13                              Defendant.
14
                                                 RESPONSE
15
                 Defendant Arizona Senate hereby responds to Plaintiff Talonya Adams’ Motion to
16
     Alter or Amend Judgment and requests that the Court deny the motion for the reasons set
17
     forth in the following Memorandum of Points and Authorities.
18
                          MEMORANDUM OF POINTS AND AUTHORITIES
19
     I.          Introduction
20
                 This is a case in which Ms. Adams alleged that the Arizona Senate violated Title VII
21
     of the Civil Rights Act of 1964, 42 U.S.C. § 2000e to 2000e-17, by discriminating against
22
     her on the basis of her race and sex and retaliating against her for engaging in statutorily
23
     protected activity. At the conclusion of a four-day jury trial that resulted in a verdict in
24
     favor of Ms. Adams and ended on July 12, 2019, the Court scheduled a separate evidentiary
25
     hearing, to be held on August 14, 2019, to address “the remaining damages at issue.” (Doc.
26
     176)
27
28

     4674299.1
     11/22/19
           Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 2 of 10



 1           During the August 14 hearing, Ms. Adams indicated that she was seeking not only

 2   back pay and reinstatement, but what she characterized as “special damages.” Reporter’s

 3   Transcript of Proceedings dated Aug. 14, 2019 (“Aug. 14 Transcript”), quoted and cited

 4   portions of which are attached hereto as Exhibit A, at 15. She asserted that these damages

 5   included her attorneys’ fees and costs, as well as Arizona bar dues she paid for the years

 6   2016 through 2019. See id. at 15-16, 57.

 7           Ms. Adams was not awarded attorneys’ fees or damages attributable to her bar dues,

 8
     and she challenges those rulings in her present motion. She also argues for the use of a
     different hypothetical salary than the one the Court used to calculate her post-termination
 9
     back pay award, and finally, in order to preserve the record, she once again argues for a
10
     more extended period of post-termination back pay. None of these arguments provide a
11
     legitimate basis for altering or amending the Judgment.
12

13
     II.     Argument

14
             A.    Plaintiff is Not Entitled to Recover Attorneys’ Fees
             Ms. Adams begins her motion by asking the Court to amend its October 17, 2019
15
     Order (Doc. 219) “to allow an award of reasonable attorneys’ fees she incurred during the
16
     litigation.” Plaintiff’s Motion to Alter or Amend Judgment (Doc. 237), hereinafter referred
17
     to as “Plaintiff’s Motion,” at 2. This request is both untimely and unwarranted by the
18
     evidence presented at the August 14 hearing, or at any time subsequent to that hearing.
19
             Ms. Adams initially asserts that the Senate’s counsel conceded during the August 14
20
     hearing that she is “entitled” to attorneys’ fees and costs. Plaintiff’s Motion, at 2. This
21
     statement obviously was a reference to a prevailing Title VII’s plaintiff’s presumptive
22
     entitlement to attorneys’ fees. See Morris-Smith v. Moulton Niguel Water Dist., 44 F.
23
     Supp. 2d 1084, 1085 (C.D. Cal. 1999) (stating that “in Title VII actions a ‘prevailing
24
     plaintiff ordinarily is to be awarded attorney’s fees’” (quoting Christiansburg Garment Co.
25
     v. EEOC, 434 U.S. 412, 417 (1978))), aff’d, 234 F.3d 1277 (9th Cir. 2000).
26

27
28

                                                  2
        Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 3 of 10



 1         A prevailing plaintiff still must prove both the amount and the reasonableness of

 2   those fees in order to recover them. As the court in Molina v. J.F.K. Tailor Corp., No. 01

 3   Civ. 4016 (RLC) (KNF), 2004 U.S. Dist. LEXIS 7872 (S.D.N.Y. Apr. 30, 2004) explained:

 4                A prevailing plaintiff in a Title VII action may recover
                  reasonable attorney’s fees. . . . [H]owever, a party seeking an
 5                award of attorney’s fees must support that request with
                  contemporaneous time records that show, “for each attorney,
 6                the date, the hours expended, and the nature of the work done.”
                  Attorney fee applications that do not contain such supporting
 7                data “should normally be disallowed.”

 8
     Id. at *24-25 (quoting N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d
     1136, 1154 (2d Cir. 1983)).
 9
           The Senate’s counsel referred to this requirement when he was asked by the Court at
10
     the August 14 hearing about the Senate’s position concerning Ms. Adams’ claim for
11
     attorneys’ fees and costs. The Senate’s counsel responded to that inquiry as follows:
12
     “Well, attorneys’ fees and costs, I would not – I mean, we don’t have those numbers
13
     actually laid out in the fashion that we will at some point.” Aug. 14 Transcript, at 32
14
     (emphasis added). Ms. Adams ignores this aspect of the record in arguing that the Senate
15
     has acknowledged her entitlement to an award of attorneys’ fees.
16
           Ms. Adams’ request is also premised on the assertion that the Court “disallowed” the
17
     presentation of evidence concerning her attorneys’ fees. Plaintiff’s Motion, at 2. This
18
     argument is something of a red herring, in that Ms. Adams states later in her motion that
19
     her “aggregate balance of attorneys’ fees was unknown” at the time of the August 14
20
     hearing, even though she had been on at least constructive notice since the conclusion of
21
     the jury trial more than a month earlier that she would need to present evidence in support
22
     of any attorneys’ fees she claimed. Plaintiff’s Motion, at 3. This fact alone was sufficient
23
     to warrant the Court’s refusal to award her attorneys’ fees.       See generally Lockheed
24
     Minority Solidarity Coalition v. Lockheed Missiles & Space Co., 406 F. Supp. 828, 832
25
     (N.D. Cal. 1976) (“Attorneys who handle plaintiffs’ Title VII cases must establish a system
26
     of keeping time that lends itself to judicial scrutiny in considering awards of attorneys’
27
28

                                                  3
         Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 4 of 10



 1   fees. If the problems of proof are insurmountable, . . . disputed claims of time will have to

 2   be disallowed.”).

 3          In any event, the only portion of the record Ms. Adams cited in support of this

 4   argument does not support it. In this regard, Ms. Adams cited only the following exchange

 5   she had with the Court, which was prompted by its inquiry concerning the amount of

 6   attorneys’ fees and costs she was claiming:

 7                        Ms. Adams:       As it relates to attorneys’ fees
                                           listed, $6500 pretrial were
 8                                         submitted in this document.

 9
                          The Court:       Okay. And costs, taxable costs
10                                         are normally submitted in the
                                           form of [a] statement of costs at
11                                         the end of the judgment.

12
                          Ms. Adams:       Okay.
13

14                        The Court:       Okay?

15
                          Ms. Adams:       Okay.
16

17   Aug. 14 Transcript, at 17 (emphasis added), cited in Plaintiff’s Motion, at 2.1

18
            The Court clearly did not “disallow” evidence pertaining to the amount of attorneys’
     fees Ms. Adams claimed to have incurred during this exchange. It merely advised her as to
19
     the proper procedure for seeking the recovery of taxable costs. See LRCiv 54.1(a). Indeed,
20
     the portion of the record upon which Ms. Adams relies was immediately preceded by a
21
     statement from the Court advising Ms. Adams that “[f]ees and costs are different.” Aug. 14
22
     Transcript, at 17 (emphasis added).
23

24

25   1 The Court subsequently – and accurately – characterized the “document” to which Ms.
26   Adams referred during this exchange as “a skeletal list calculating the damages she [was
     seeking] to recover” that “lacks accessible evidentiary support indicating to the Court that
27   the amounts sought are reasonable, recoverable, and founded in law and fact.” October 17,
28   2019 Order (Doc. 219), at 3 (emphasis and footnote omitted).


                                                    4
        Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 5 of 10



 1         Later in the August 14 proceedings the Court and Ms. Adams did have the following

 2   exchange, although Ms. Adams did not cite it in her motion:

 3                         Ms. Adams:     . . . I think that’s the extent of
                                          the damages. Initially – I don’t
 4                                        know if Your Honor is
                                          interested in hearing about
 5                                        initial attorneys’ fees or costs.
 6
                           The Court:     That’s something that will be
 7                                        cited at a separate time, in a
                                          separate pleading.
 8
                           Ms. Adams      Okay.
 9
                           The Court:     You’ll file an application for
10                                        attorneys’ fees, and they’ll
                                          have a chance to object if you
11                                        have an itemization.
12   Aug. 14 Transcript, at 63-64.

13         Again, the Court was not disallowing the presentation of evidence pertaining to Ms.

14   Adams’ attorneys’ fees in this exchange. It instead was simply directing Ms. Adams to the

15   governing local rule, which requires the party seeking an award of fees to establish her

16   eligibility for and entitlement to such an award, as well as the reasonableness of the

17
     requested award. LRCiv 54.2(c).
           However, the applicable rule also requires that party to “file and serve a motion for
18
     award of attorneys’ fees . . . (along with a supporting memorandum of points and
19
     authorities) within fourteen (14) days of the entry of judgment.”         LRCiv 54.2(b)(2)
20
     (emphasis added). Despite this requirement, it has now been well over a month since the
21
     Judgment in this case was entered, and Ms. Adams has yet to submit a motion for
22
     attorneys’ fees or the required supporting memorandum.
23
           Ms. Adams’s failure to submit such a motion is inexplicable in light of an email
24
     exchange she had with the Senate’s counsel from October 21 through October 24, 2019 in
25
     which she indicated she would be submitting both a Bill of Costs and a motion for
26
     attorneys’ fees “early [the] next week in response to the October 17, 2019 Order.” See
27
     Declaration of Michael D. Moberly attached hereto as Exhibit B. Submission of a claim
28

                                                  5
         Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 6 of 10



 1   for attorneys’ fees within that time frame would have been timely. However, Ms. Adams

 2   did not submit (and still has never submitted, with her present motion or otherwise) a claim

 3   for attorneys’ fees. Nor did she request an extension of the time within which such a claim

 4   was required to be submitted.2

 5          Under the circumstances, Ms. Adams’ failure to present evidence of the attorneys’

 6   fees she incurred can hardly be blamed on the Court (or for that matter, on anyone else).

 7   By completely failing to comply with the requirements of the applicable rule to which the

 8
     Court directed her, and with which she appears to have been familiar, Ms. Adams must be
     deemed to have waived any claim for the recovery of attorneys’ fees. See Holy Trinity
 9
     Greek Orthodox Church v. Church Mut. Ins. Co., No. CIV-04-1700-PHX-SMM, 2006 U.S.
10
     Dist. LEXIS 46459, at *3-4 (D. Ariz. July 6, 2006) (“LRCiv 54.2(b)(1) provides that unless
11
     otherwise provided by statute or court order, a party seeking an award of attorney’s fees
12
     and related non-taxable expenses must file and serve a motion for attorneys’ fees and
13
     related non-taxable expenses within fourteen days of the entry of judgment in the action.”)
14
     (emphasis added).
15
            B.     Plaintiff is Not Entitled to an Adjustment of Her Post-Termination
16                 Damages Award
17          Ms. Adams asks the Court to “amend the October 17, 2019 judgment to extend the
18   post-termination wages and back pay period from two to nine months.” Plaintiff’s Motion,
19   at 4. The Court’s Order was explicit in this regard:
20                 On June 21, 2019, the Court ordered that Ms. Adams could not
                   present evidence on damages regarding past lost wages for the
21                 period after she “stopped drawing unemployment benefits” due
                   to her failure to produce mitigating evidence in discovery.
22                 (Doc. 162.) The evidentiary record reflects that Ms. Adams
                   stopped drawing unemployment benefits on April 11, 2015.
23                 Therefore, she may only recover post-termination damages
                   from February 13 until April 11, 2015, or the span of
24                 approximately two months.
25   2Oddly, Ms. Adams’ present motion and the accompanying attachment do set forth in
26   some detail the amount of attorneys’ fees the Senate has incurred in this matter. Had she
     devoted the same energy to gathering evidence of her own attorneys’ fees, perhaps she
27   might have been able to present that evidence in the manner and within the time required
28   by the applicable rule.


                                                   6
         Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 7 of 10



 1   Court’s Order dated October 17, 2019, at 4-5 (footnotes omitted).

 2          Ms. Adams argues that the Court’s handling of the issue was erroneous because she

 3   “testified that she received her last payment in November 2015,” and there purportedly is

 4   “no contradictory evidence in the record.” Plaintiff’s Motion, at 3. The latter statement is,

 5   of course, flatly incorrect. See Aug. 14 Transcript, at 78-85.

 6          The Court’s ruling reflects (and effectively enforces) its earlier ruling on the

 7   Senate’s motion in limine (Doc. 132) that Ms. Adams was precluded from recovering post-

 8
     termination back pay for any period of time in which she had not produced evidence during
     discovery of her efforts to mitigate her damages. (Doc. 162). Ms. Adams’ testimony as to
 9
     that issue at the August 14 hearing was not supported by the evidence she produced in
10
     response to the Senate’s discovery requests, and the Court properly limited her post-
11
     termination damages accordingly. As the Ninth Circuit has observed, district courts are
12
     “vested with broad discretion to make discovery and evidentiary rulings conducive to the
13
     conduct of a fair and orderly trial.” Campbell Indus. V. M/V Gemini, 619 F.2d 24, 27 (9th
14
     Cir. 1980).
15
            In addition, Ms. Adams’ argument is merely a rehash of arguments she has made
16
     previously, and that the Court has repeatedly rejected. Indeed, Ms. Adams herself asserts
17
     that her arguments have “previously [been] raised on numerous occasions.” Plaintiff’s
18
     Motion, at 3. Her present motion provides no basis for revisiting the Court’s repeated
19
     rejection of those arguments.3
20
            C.     The Court’s Calculation of Plaintiff’s Post-Termination Back Pay Was
21                 Appropriate
22          Ms. Adams also argues that the Court improperly calculated her post-termination
23   wages using a salary figure of $60,000. She maintains that the Court should have used “the
24   $108,160.00 annualized salary the Arizona Senate awarded to the Caucasian male policy

25   advisor[] that replaced her.” Plaintiff’s Motion, at 4. This is the same figure Ms. Adams

26

27
     3In fairness to Ms. Adams, she states in her motion that she “understands the Court’s
     position regarding post-termination damages,” and that she is merely reasserting her prior
28   arguments “for purposes of preserving a record.” Plaintiff’s Motion, at 3.

                                                   7
           Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 8 of 10



 1   suggested at the August 14 evidentiary hearing, where she testified that in calculating the

 2   award: “I used the number that my replacement – my white male counterpart replacement

 3   was paid, which I believe was the equivalent of $108,000 a year.” Aug. 14 Transcript, at

 4   59.

 5           The argument is meritless. The “replacement” to which Ms. Adams refers, Mark

 6   Bogart, was a highly experienced independent contractor the Senate hired as a temporary

 7   replacement solely to complete the remainder of the legislative session that was in progress

 8
     at the time Ms. Adams’ employment was terminated. Aug. 14 Transcript, at 76-77. Noting
     this distinction when it ruled on the Senate’s pretrial motion for summary judgment, the
 9
     Court specifically held that Mr. Bogart is “not [an] appropriate comparator[]” for Ms.
10
     Adams. Order dated February 7, 2019 (Doc. 123), at 11 n.4. His salary therefore clearly is
11
     not the one the Court should have used in computing the amount of Ms. Adams’ post-
12
     termination back pay.
13
             Ms. Adams also fails to cite any legal authority in support of her argument. That
14
     authority establishes that an award of back pay is an equitable remedy within the Court’s
15
     discretion. See Kaplan v. Int’l Alliance of Theatrical & Stage Employees & Motion Picture
16
     Machine Operators, 525 F.2d 1354, 1363 (9th Cir. 1975) (“The discretion to award back
17
     pay for violations of Title VII is statutorily provided.” (citing 42 U.S.C. § 2000e-5(g))).
18
             Inasmuch as the decision whether to award back pay at all is a matter within the
19
     Court’s discretion, the Court clearly “has the discretion to determine the amount to be
20
     awarded.”     Id. (emphasis added).       Moreover, in making that determination “[n]o
21
     mathematical certainty is required in the computation.” Id. at 1362; see also Thornton v.
22
     East Texas Motor Freight, 497 F.2d 416, 421 (6th Cir. 1974) (“[W]hether back pay should
23
     be awarded at all is a matter of discretion. Likewise . . . after the decision to award back
24
     pay has been made, the formula of computation . . . [is a] matter[] within the discretion of
25
     the District Court.”).
26
             The Court acted well within this discretionary authority in selecting the salary it
27
     used to calculate Ms. Adams’ post-termination back pay award. Ms. Adams’ only asserted
28

                                                    8
        Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 9 of 10



 1   basis for challenging that selection is clearly wrong. There was no error in the Court’s

 2   handling of this issue, and Ms. Adams’ request that the Judgment be altered or amended to

 3   reflect the use of the comparative salary for which she argued should be denied.

 4         D.     Plaintiff Is Not Entitled to Recover Her Bar Dues
 5         Finally, Ms. Adams asserts that she is entitled to recover bar dues she paid from

 6   2015 to 2019 in the amount of $2,005.00. This is consistent with testimony she provided at

 7   the August 14, hearing. See Aug. 14 Transcript, at 16, 57. However, Ms. Adams failed to

 8
     provide any evidentiary support for her claim, either at the August 14 evidentiary hearing
     or during pretrial discovery, and that continues to be the case with respect to her present
 9
     motion.
10
           The Court properly refused to award her damages attributable to this expenditure
11
     based solely on Ms. Adams’ unsubstantiated testimony. As the Court made clear in its
12
     October 17 Order, it “may not simply take her at her word that undisclosed documents
13
     support her requests.” October 17, 2019 Order (Doc. 219), at 3 n.4. Indeed, the Court
14
     addressed this issue again in a telephonic hearing as recently as November 15, 2019, where
15
     the following exchange took place:
16

17                         Ms. Adams:     I was claiming . . . fringe
                                          benefits that would have
18                                        accrued. . . . And it could have
                                          been the case that the Court
19                                        granted those damages and
                                          then also granted front pay.
20                                        The Court did not do that.
21                                                    *   *   *
22                         The Court:     Let me interrupt you. It’s not
                                          whether I granted it.       It’s
23                                        whether      you    had      the
                                          opportunity to claim them,
24                                        which you did. But you didn’t
                                          produce the documents that
25                                        were required that I ordered
                                          you to produce three times, and
26                                        therefore, as a sanction, you
                                          weren’t allowed to make some
27                                        of those claims.
28

                                                  9
        Case 2:17-cv-00822-DLR Document 248 Filed 11/27/19 Page 10 of 10



 1   Reporter’s Transcript of Proceedings dated November 15, 2019, at 18-19, the quoted

 2   portion of which is attached hereto as Exhibit C.

 3          In short, the Court’s repeated rulings on this issue have been correct, and Ms.

 4   Adams’ motion provides no basis for revisiting those rulings again.

 5   III.   Conclusion

 6          For the foregoing reasons, the Arizona Senate respectfully requests that Ms. Adams’

 7   Motion to Alter or Amend Judgment be denied.

 8
            RESPECTFULLY SUBMITTED this 27th day of November, 2019.

 9                                             RYLEY CARLOCK & APPLEWHITE

10                                             By:     Michael D. Moberly
                                                       Michael D. Moberly
11                                                     Lorena C. Van Assche
                                                       Attorneys for Defendant
12

13

14

15                                CERTIFICATE OF SERVICE
16          I hereby certify that on November 27, 2019, I electronically transmitted the
17   foregoing document to the Clerk’s Office using the CM/ECF system for filing and
18   transmittal of a COPY of the foregoing, and also mailed and e-mailed a COPY of the
19   foregoing, this 27th day of November, 2019 to:
20
     Talonya Adams
21   2 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004
22   talonya@gmail.com
     Plaintiff Pro Se
23
     Suzy Walker
24

25

26

27
28

                                                  10
